Name: Commission Regulation (EC) NoÃ 518/2008 of 10Ã June 2008 fixing, for the 2007/08 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff
 Date Published: nan

 11.6.2008 EN Official Journal of the European Union L 151/26 COMMISSION REGULATION (EC) No 518/2008 of 10 June 2008 fixing, for the 2007/08 marketing year, the storage aid for unprocessed dried grapes and unprocessed dried figs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 9(8) thereof, Whereas: (1) The aid scheme established by Regulation (EC) No 2201/96 is repealed by Council Regulation (EC) No 1182/2007 (2), which lays down specific rules for the fruit and vegetable sector, from 1 January 2008. However, this aid scheme remains applicable for the 2007/08 marketing year for each of the products concerned by virtue of Article 55(1) of Regulation (EC) No 1182/2007. (2) Article 9(4) of Regulation (EC) No 2201/96 provides that storage aid is to be granted to storage agencies for the actual duration of storage and for the quantities of sultanas, currants and dried figs that they buy in accordance with paragraph 1 of the said Article. (3) The storage aid for unprocessed dried grapes and unprocessed dried figs from the 2007/08 marketing year should be set in accordance with Article 7 of Commission Regulation (EC) No 1622/1999 of 23 July 1999 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the scheme for the storage of unprocessed dried grapes and unprocessed dried figs (3). (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For products from the 2007/08 marketing year, the storage aid provided for in Article 9(4) of Regulation (EC) No 2201/96 shall be: (a) for dried grapes: (i) EUR 0,1408 per day and per tonne net weight until 28 February 2009; (ii) EUR 0,1148 per day and per tonne net weight from 1 March 2009; (b) for dried figs, EUR 0,1311 per day and per tonne net weight. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1). (2) OJ L 273, 17.10.2007, p. 1. (3) OJ L 192, 24.7.1999, p. 33. Regulation as amended by Regulation (EC) No 1051/2005 (OJ L 173, 6.7.2005, p. 5).